Citation Nr: 1448936	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-48 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

Although the Veteran requested a hearing before the Board held at his local RO (i.e., a Travel Board hearing) on the December 2010 VA Form 9, he did not appear for the scheduled hearing, and did not request its postponement.  In consideration of the foregoing, the Veteran's hearing request is considered withdrawn.  38 C.F.R.  
§ 20.704(d) (2014). 

In August 2012, the Board remanded the appeal for further attempt to verify the alleged stressor event, additional VA treatment records, and a VA PTSD examination with a medical opinion, and subsequent readjudication of the appeal.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during active service and did not have fear of hostile military or terrorist activity.
  
2.  A current Axis I psychiatric diagnosis of PTSD was diagnosed by a VA psychiatrist.

3.  There was no psychiatric injury, stressful event, or psychiatric disease during service.

4.  There is no current psychiatric disability causally or etiologically related to service.  

5.  The Veteran's personality disorder was not subject to superimposed disease or injury during service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Collectively, in May 2009 and August 2009 notice letters, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Any timing defect was cured by issuance of proper notice followed by readjudication of the appeal.   

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records and service personnel records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.   

Although the Veteran has reported receipt of Social Security disability benefits and records from the Social Security Administration (SSA) have not been obtained, the record shows that the Veteran is in receipt of such benefits due to a post-service work-related injury, not psychiatric disability; therefore, records from SSA are not relevant to the current appeal, and there is no need to obtain them before proceeding with appellate review.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).

Numerous attempts to verify the Veteran's claimed stressor event during service through the National Archives, the Office of the Judge Advocate General (JAG), the U.S. Joint Services Records Research Center (JSRRC), and the Naval Criminal Investigative Service (NCIS); however, the collective responses were negative for any documentation or records to support the occurrence of the claimed stressor event.  

A VA PTSD examination was provided in March 2013.  The VA PTSD examiner diagnosed chronic PTSD on Axis I based on the Veteran's purported in-service stressor event of receiving death threats after infiltrating a drug ring aboard the U.S.S. Yosemite as an undercover narcotics agent.  The alleged stressor has not been verified by credible supporting evidence and, in fact, is not shown to be credible.  No further VA medical examination or VA medical opinion is needed because the weight of the evidence demonstrates no psychiatric injury, stressful event, or disease during service to which any current psychiatric disorder could be related; therefore, no further efforts to provide the Veteran with a VA medical examination or VA medical opinion are necessary in this case.  Because there is no in-service injury, disease, or stressful event to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

In the December 2013 Informal Hearing Presentation, the representative argued that the March 2013 VA PTSD examination report was inadequate because the examiner only evaluated the Veteran for PTSD and not depression; made no attempt to identify the onset date of PTSD, did not provide an opinion on whether the PTSD was the result of any incident during service, and did not comment on whether the behavior changes during service may be corroboration of the claimed PTSD stressor events.  The Board notes that the March 2013 VA medical examiner was adequate.  

Although the March 2013 VA medical examiner did not diagnose depression, there is no indication that the Veteran did not receive a thorough mental evaluation and received all Axis I psychiatric diagnoses that met appropriate diagnostic criteria.  The Veteran was diagnosed with both PTSD and polysubstance dependence in remission, which supports a finding that the Veteran was evaluated for any psychiatric disabilities.  The Board infers that the absence of an Axis I diagnosis of depression means that the March 2013 VA examining psychiatrist did not believe that the Veteran met the criteria for depressive disorder.  Treatment records showing that the Veteran has depression is based solely on the Veteran's reported history and is not supported by any evidence that a competent psychiatric diagnosis has been made; therefore, there is no need for further medical examination or medical opinion to address depression as no current diagnosis of depression is shown by the record.  

Although the March 2013 VA PTSD examiner did not provide a date of onset for PTSD, the evidence of record sufficiently establishes that PTSD was not manifested until many years after service; therefore, there is no need to obtain further medical opinion for the date of onset of PTSD.  While the March 2013 VA PTSD examiner purported to link the Veteran's chronic PTSD to the alleged and reported in-service stressor event, the weight of the evidence reflects that such alleged stressor event did not happen; therefore, the factual premise of in-service stressor is materially inaccurate, rendering the purported opinion of no probative value.  A medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

Furthermore, the evidence currently of record is sufficient to establish that the behavioral changes during service were manifestations of a personality disorder and do not support the occurrence of the claimed stressor event, which is not deemed credible for reasons explained below.  For these reasons, no remand for further VA medical examination or medical opinion is warranted.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with PTSD, polysubstance dependence, and a personality disorder and has no history of psychosis.  None of the psychiatric diagnoses is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for the polysubstance dependence on a direct basis is precluded by law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301.  

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

For PTSD claims based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or explained economic or social behavior changes.  VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2014).  

Service Connection Analysis for An Acquired Psychiatric Disability

The Veteran asserts that the current psychiatric disability was caused by the in-service stressor event of personal assault.  He specifically alleges that he served as an undercover narcotics agent to infiltrate a drug ring while aboard the U.S.S. Yosemite and, shortly after service separation, testified in the court martial proceedings of another service member (i.e., a first class petty officer) who had been involved in the sale and possession of narcotics aboard the naval ship.  He contends that he was separated from service because he had received death threats and the Navy could not guarantee his safety, and the experience caused the current psychiatric symptoms.  

After a review of all the lay and medical evidence of record, the Board finds that the Veteran did not engage in combat with the enemy during service, and was not did not experience fear of hostile military or terrorist activity during service.  The 
DD Form 214 reveals that he served as boatswain's mate aboard the U.S.S. Yosemite, and the Veteran does not contend that he had combat service or fear of hostile military activity.  For these reasons, the Board finds that the Veteran did not engage in combat with the enemy during service, and does not have combat service as contemplated by 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); therefore, those provisions are inapplicable in this case.  The Veteran also did not experience fear of hostile military or terrorist activity during service; therefore, the regulatory provision at 38 C.F.R. § 3.304(f)(3) does not apply.

After reviewing all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that there was psychiatric injury, to include the claimed stressor event, or psychiatric disease during active service.  Service treatment records, which are complete, are absent of any complaints of, diagnoses of, or treatment for psychiatric disease or symptoms (other than personality disorder) during service, and the Veteran was psychiatrically evaluated as normal at the May 1971 service separation examination.  Also, service personnel records and the DD Form 214 show that the Veteran served as a boatswain's mate aboard the U.S.S. Yosemite, which is an occupation in water transportation and does not indicate service as an undercover narcotics agent.  

The service personnel records also document legal or disciplinary problems during service with non-judicial punishment in April 1971 and May 1971 because of being absent from the appointed place of duty and engaging in wrongful use and possession of marijuana; however, such problems were indicated by competent evidence to be manifestations of a personality disorder.  The DSM-IV defines a personality disorder as an enduring pattern of inner experience and behavior that deviates markedly from the expectations of an individual's culture, which is manifested by two (or more) of the following areas: cognition (i.e., ways of perceiving and interpreting self, other people, and events); affectivity (i.e., the range, intensity, lability, and appropriateness of emotional response); interpersonal functioning; and impulse control.  

When evaluated for suitability in April 1971, the service medical examiner considered the Veteran's repeated trouble because of drug use over the past year, noted a long history of poor adaptation and an extremely impulsive background, diagnosed him with immature personality, and recommended an administrative discharge on the basis of the personality disorder if the Veteran was not discharged through disciplinary action.  At service separation in May 1971, the Veteran was not recommended for reenlistment due to substandard performance and inability to adapt to military service.  There is no credible evidence in the service personnel records that the Veteran served as an undercover narcotics agent assigned to infiltrate a drug ring aboard the U.S.S. Yosemite, or that any behavioral problems were attributable to a psychiatric disability, rather than a personality disorder.  

Also, the psychiatric injury alleged by the Veteran (i.e., the claimed stressor event) has not been corroborated by credible, supporting evidence.  Rather, the weight of the evidence is against finding that the claimed stressor event occurred.  After being asked for records pertaining to the alleged stressor event and the Veteran's testimony in the court-martial proceedings against fellow service members, the National Archives responded that the information the Veteran sought was not among their holdings and advised the AOJ to contact the Office of the Judge Advocate General for information on Navy court-martial proceedings after 1942.  In June 2013, the Office of the Judge Advocate General of the Department of the Navy responded that there were no records pertaining to an alleged drug ring aboard the U.S.S. Yosemite in or around May 1971.  Also, the JSRRC noted that review of the 1971 command history and the April to May 1971 deck logs did not reveal the incident described by the Veteran and recommended that the AOJ contact the NCIS.  When asked if there were records of the incident described by the Veteran or a court martial of the petty officer identified by the Veteran, the NCIS provided a negative response.  See June 2013 Report of General Information.     

Because the service treatment records and service personnel records are complete and were generated contemporaneous to service, they likely reflect accurately the Veteran's mental state during active service, including at service separation; therefore, the service treatment records showing only manifestations of a personality disorder during service are of significant probative value and weigh against a finding of psychiatric disease or symptoms (other than personality disorder) during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

Records pertaining to court-martial proceedings and criminal activity such as illegal drug sales during service are presumed to have been accurately recorded and properly maintained in the regular course and pursuant to military duties; therefore, in the absence of allegation or evidence of clear evidence that the military did not follow its regular practices or that its practices were not regular in this case, the responses from the Navy JAG, JSRRC, and NCIS that there were no records pertaining to the Veteran's alleged participation in an undercover operation to infiltrate an illegal drug ring or testimony in court-martial proceedings against other service members implicated in an illegal drug ring is of significant probative value and weighs against the credibility of the Veteran's alleged in-service stressor event.   See Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)). 

The lay and medical evidence shows no psychiatric symptoms (other than those attributed to personality disorder) until many years after service separation (i.e., approximately in 2004).  See January 2007 VA triage note (noting that the Veteran had a history of PTSD, nightmares, panic attacks, anxiety, and nervousness and had not been treated by the mental health clinic for two to three years).  The evidence shows that there was approximately a thirty-three year period between service separation in 1971 and diagnosis of the current psychiatric disability in about 2004.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Furthermore, the weight of the evidence shows that that the current psychiatric disability, which manifested many years after service, is not causally or etiologically related to service.  As stated above, the service treatment records are absent of any complaint of, diagnosis of, or treatment for a psychiatric disability, including symptoms related thereto, during service.  The Veteran was psychiatrically evaluated as normal at service separation, and the earliest evidence of a psychiatric diagnosis is not shown until many years after service separation.

The March 2013 VA examining psychiatrist purported to diagnose chronic PTSD; however, such diagnosis was based on the inaccurate factual assumption that an in-service stressful had occurred, an assumption that is inconsistent with the Board's findings in this decision based on a review of all the evidence and weighing of the relevant evidence.  The March 2013 VA examiner also purported to link the diagnosis to the alleged death threats against the Veteran from a petty officer purportedly implicated by him in the alleged drug ring aboard the U.S.S. Yosemite.  The PTSD diagnosis and medical opinion linking PTSD to service were based on an inaccurate factual premise of the Veteran having received death threats in connection with his role as an undercover narcotics agent during service, and are of no probative value.  Also, the March 2013 VA examining psychiatrist did not address the significance of a post-service saw injury to the Veteran that caused significant injury and impairment to the Veteran's right arm, which reflects omission by the VA examiner of a material fact of post-service stressful event, resulting in an incomplete factual picture upon which to base an opinion.  See Swann, 5 Vet. App. at 233 (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal, 5 Vet. App. at 461 (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

Although the Veteran and his friend (G.S.), as lay persons, are competent to report any psychiatric symptoms he has experienced at any given time, and are competent to report a contemporaneous diagnosis by a medical provider, neither is competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See generally Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  The weight of the evidence shows that symptoms of a psychiatric disability were not manifested until over three decades after service separation.  Consequently, their purported opinions that a current psychiatric diagnosis, to include PTSD, is related to service are of no probative value.

Although there are current psychiatric diagnoses of polysubstance dependence on Axis I of record, service connection for polysubstance abuse on a direct basis is precluded by law.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.301.  Regarding the Veteran's personality disorder, the Board notes that such disorders are by definition preexisting disorders.  A personality disorder is considered a congenital or developmental defect and is not subject to service connection under 38 C.F.R. 
§ 3.303(c) (see also 38 C.F.R. §§ 4.9, 4.127) in the absence of superimposed disease or injury.  Because the weight of the evidence shows no psychiatric disease or injury during active service, stressful event during service, or symptoms of a psychiatric disorder (other than personality disorder) during service, a superimposed disease or injury during service is not shown; therefore, service connection for a personality disorder must also be denied.  

Thus, in summary, the weight of the evidence demonstrates no psychiatric injury, stressful event, psychiatric disease, or symptoms of a psychiatric disability manifested in service; and no relationship between the Veteran's current psychiatric 

disability and service.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for an acquired psychiatric disability, to include, PTSD must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	
ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


